UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4531



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


PAMELA YVETTE HOFFLER-RIDDICK,

                                                 Defendant - Appellant.



                               No. 06-4701



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellant,

          versus


PAMELA YVETTE HOFFLER-RIDDICK,

                                                  Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.  Walter D. Kelley, Jr.,
District Judge. (4:05-cr-00009-WDK)


Argued:   September 28, 2007                 Decided:   November 2, 2007
Before TRAXLER and SHEDD, Circuit Judges, and Norman K. MOON,
United States District Judge for the Western District of Virginia,
sitting by designation.


Affirmed in part, reversed in part, and remanded by unpublished per
curiam opinion.


ARGUED: Stephen A. Hudgins, Newport News, Virginia, for
Appellant/Cross-Appellee. Lisa Rae McKeel, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, for Appellee/Cross-Appellant. ON BRIEF: Chuck Rosenberg,
United States Attorney, Alexandria, Virginia, for Appellee/Cross-
Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Following a jury trial, Pamela Yvette Hoffler-Riddick was

convicted of one count of conspiracy to commit money laundering in

violation    of   18    U.S.C.   §   1956(h)     and   four   counts   of   money

laundering in violation of 18 U.S.C. § 1956(a)(1)(B)(I).                      The

district court granted Hoffler-Riddick’s post-trial motion for

judgment of acquittal under Fed. R. Crim. P. 29(c) as to the

substantive money laundering counts.             Hoffler-Riddick appeals her

conviction and sentence for conspiracy to commit money laundering,

and the Government cross-appeals the district court’s judgment of

acquittal.    For the reasons that follow, we affirm the conspiracy

conviction and reverse the district court’s judgment of acquittal.



                                        I

      From 1994 until February 2000, Hoffler-Riddick was employed by

the   City   of   Norfolk,   Virginia,      as   a   teacher,   principal,    and

administrator.1        In 1996, she began a romantic relationship with

John Cecil McBride, a financial advisor with the brokerage firm of

Wheat First Securities (now known as Wachovia Securities).                     In

1998, McBride began conducting business with Aaron Burton, a major

drug dealer in Richmond, Virginia. McBride testified at trial that



      1
      We draw the facts largely from the written opinion of the
district court, viewing them in the light most favorable to the
Government. United States v. Harris, 31 F.3d 153, 156 (4th Cir.
1994).

                                        3
when he first met Burton, he understood Burton to be a former drug

dealer who now had a legitimate business.                  In reality, Burton was

still dealing drugs.            Burton asked McBride to help him invest the

profits he earned from this supposedly legitimate business, and

McBride soon began assisting Burton with all of his financial

needs.

     One of the services McBride provided to Burton was help in

purchasing   a     vehicle.           Burton’s    credit   was   so   poor   that   no

financial institution would lend him the money to make such a

purchase.    To circumvent this problem, McBride began searching for

a nominee to obtain a loan and “own” the vehicle while Burton made

the payments.        After McBride unsuccessfully solicited several

business    associates          for   the    task,    Hoffler-Riddick      agreed   to

purchase a vehicle in her name so long as someone else paid the

vehicle loan and she did not have any responsibility for ongoing

expenses such as insurance or personal property taxes.                       Hoffler-

Riddick and McBride also agreed that the vehicle would remain in

her name for only one year.

     On    February       20,    1998,      Hoffler-Riddick      purchased    a   1998

Chrysler    Town    and    Country       van     on   Burton’s   behalf.      McBride

completed and Hoffler-Riddick signed a number of documents relating

to the purchase, including loan and insurance applications and a

vehicle registration.             McBride paid for the van by taking $8,000

in cash from Burton and converting it into a cashier’s check with


                                             4
which to make the down payment.      The balance of the purchase price,

approximately    $25,000,   was    financed    in    Hoffler-Riddick’s       name

through Chrysler Financial.       McBride made the monthly payments of

$473.32 via checks drawn on his personal accounts, for which he was

reimbursed in cash by Burton.        On May 31, 2000, McBride paid off

two loans totaling $6,560 that Hoffler-Riddick owed to the Norfolk

School Employees Federal Credit Union as a reward to Hoffler-

Riddick for serving as nominal owner of the van.

     In September 2000, more than two years after the vehicle

purchase,    Hoffler-Riddick      demanded    that    McBride    honor   their

agreement and pay off the Chrysler Financial loan.              To comply with

Hoffler-Riddick’s demand, McBride obtained $16,650 in cash from

Burton.     On September 28, 2000, McBride converted this cash into

two cashier’s checks in the amounts of $9,000 and $7,629.74,2 which

he forwarded to Chrysler Financial.

     Although    Hoffler-Riddick     did     not    know   at   the   time   she

purchased the van that Burton’s money represented proceeds of drug

distribution activities, she was fully aware of that fact by

September 2000, when she demanded that the loan be paid in full.

McBride informed Hoffler-Riddick on numerous occasions about the

true source of Burton’s money. Furthermore, in April 1999 Hoffler-

Riddick accepted McBride’s invitation to take an afternoon drive



     2
      McBride explained that checks in amounts less than $10,000
were used in order to avoid federal reporting requirements.

                                      5
with him from his home in Chesapeake, Virginia to New Kent County,

Virginia.   During the trip, McBride carried three kilograms of

cocaine for delivery to Burton, which Hoffler-Riddick examined out

of curiosity.

     Despite learning that Burton’s money came from drug dealing,

Hoffler-Riddick continued to help McBride convert Burton’s cash

into other assets.   For example, in May 1999, McBride agreed to

help Burton use his drug money to purchase a house located at 329

Center Street in Hampton, Virginia (the Center Street Property).

McBride gave Hoffler-Riddick $10,000 in cash and instructed her to

convert it into cashier’s checks. On May 20, 1999, Hoffler-Riddick

arranged for her goddaughter and subordinate employee, Patrice

Jones, to use the cash to purchase two $5,000 cashier’s checks from

NationsBank (now Bank of America) in Norfolk.   However, the checks

could not be used because they were made payable to a title company

rather than to the attorney closing the transaction.    On May 24,

1999, acting on McBride’s instructions to remedy the situation,

Hoffler-Riddick had Jones exchange the checks for new cashier’s

checks made payable to the proper party.    Using these and other

laundered funds, Burton purchased 329 Center Street for $95,000.3




     3
      Hoffler-Riddick participated in other money       laundering
activities as well, which we need not recount here.

                                6
                                        II

     At trial, Hoffler-Riddick was convicted on counts 40-43 of the

Indictment, which charged her with “concealment” money laundering

stemming    from    the   September    2000   payoff   of   Burton’s   van,   in

violation of 18 U.S.C. § 1956(a)(1)(B)(i).4            Following trial, the

district court granted Hoffler-Riddick’s motion for judgment of

acquittal under Fed. R. Crim. P. 29(c), and the Government appeals.

We review de novo the district court’s entry of a judgment of

acquittal.     United States v. Harris, 31 F.3d 153, 156 (4th Cir.

1994).     In reviewing that judgment, we must determine whether the

evidence, viewed in the light most favorable to the Government,

could have permitted a rational jury to convict Hoffler-Riddick on

that charge.       Id.

     In    order    to    obtain   a   conviction   for     concealment   money

laundering, the Government was required to prove:                (1) Hoffler-

Riddick conducted or attempted to conduct a financial transaction

having at least a de minimis effect on interstate commerce or

involving the use of a financial institution which is engaged in,

or the activities of which have at least a de minimis effect on,

interstate commerce; (2) the property that was the subject of the

transaction involved the proceeds of specified unlawful activity;



     4
      Although the Indictment charged Hoffler-Riddick with
violation of 18 U.S.C. §§ 1956(a)(1)(A)(i), (a)(1)(B)(i),
(a)(1)(B)(ii) and (a)(2), the Government proceeded at trial solely
on a concealment theory.

                                        7
(3) Hoffler-Riddick knew that the property involved represented the

proceeds of some form of unlawful activity; and (4) Hoffler-Riddick

knew that the transaction was designed, in whole or part, to

conceal or disguise the nature, the location, the source, the

ownership, or the control of the proceeds of the unlawful activity.

United States v. Wilkinson, 137 F.3d 214, 221 (4th Cir. 1998).

Only the final element is at issue on appeal.

     The district court concluded that the Government had failed to

prove     the   fourth   element    of       concealment   money     laundering,

explaining that “[t]here was simply no evidence that defendant

Hoffler-Riddick initiated the loan payoff transaction for the

purpose or design of concealing assets.”               J.A. at 2064 (emphasis

added).    In reaching this conclusion, the district court misstated

the Government’s burden of proof. Under the law, “[t]he Government

need not prove that the defendant had the purpose of concealing the

proceeds of illegal activity.        Instead, . . . the Government must

only show that the defendant possessed the knowledge that the

transaction was designed to conceal illegal proceeds.”                    United

States v. Campbell, 977 F.2d 854, 857 (4th Cir. 1992) (emphasis in

original).

     Applying     the    proper    standard,      we   hold   that    there   was

sufficient evidence to permit the jury to conclude that Hoffler-

Riddick knew that the loan payoff transaction was designed to

conceal the fact that the payoff funds were the proceeds of


                                         8
Burton’s illicit drug activity.         The evidence established that by

September 2000, Hoffler-Riddick knew that Burton, the beneficial

owner of the van and the source of the payoff funds, was a drug

dealer with no legitimate income.            Through her assistance in the

purchase of the Center Street Property, Hoffler-Riddick had also

become familiar with the system Burton and McBride had devised for

laundering Burton’s drug proceeds:             Burton would provide cash,

which would then be converted into cashier’s checks in amounts less

than $10,000 in order to avoid reporting requirements. The obvious

purpose of both the use of cashier’s checks and the structuring was

to conceal the illicit source of the funds.            Based on this history,

the jury was entitled to conclude that Hoffler-Riddick knew, or was

willfully   blind   to   the   fact,    that    the   loan   payoff   would    be

accomplished   in    the    same    fashion,     and    in   fact,    it    was.

Accordingly, we reverse the district court’s entry of judgment of

acquittal as to counts 40-43 of the Indictment.



                                       III

     Hoffler-Riddick       also    challenges    the    sufficiency    of     the

evidence to support her conviction for money laundering conspiracy,

as well as procedural rulings made at trial and the calculation of




                                        9
her   sentence.5     We   find   no    error   in   these    aspects   of   the

proceedings below.



                                      IV

      Based on the foregoing, we affirm in part, reverse in part,

and remand for further proceedings consistent with this opinion.



                                                            AFFIRMED IN PART,
                                                            REVERSED IN PART,
                                                                 AND REMANDED




      5
      We lack jurisdiction to review Hoffler-Riddick’s claim that
the district court erred in refusing to grant a downward departure,
and therefore do not reach this issue. See United States v. Quinn,
359 F.3d 666, 682 (4th Cir. 2004).

                                      10